Citation Nr: 0513196	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to 
include tinea pedis, including due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the Board remanded the veteran's case to 
the RO for additional development.  The requested development 
was been completed and the case was returned to the Board for 
appellate review.  

With respect to the previously appealed issues of entitlement 
to service connection for diabetes mellitus, residuals of a 
shell fragment wound of the left knee, tinnitus and left ear 
hearing loss, the Board notes that that these benefits were 
granted by the RO in rating decisions, dated in March 2002 
and June 2003.  In addition, on VA Appeal Status Election 
Form, dated in June 2002, the veteran withdrew his claims for 
service connection for heart murmur and for an increased 
evaluation for service-connected PTSD.  

In an October 2003 decision, the Board denied service 
connection for hypertension.  Therefore, that issue is also 
no longer in appellate status and will not be addressed in 
this decision.  In October 2003, the Board also remanded the 
issues of entitlement to service connection for a skin 
disability, to include tinea pedis, due to exposure to Agent 
Orange and entitlement to service connection for right ear 
hearing loss for further development.  

In a December 2004 rating decision, the RO granted service 
connection for right ear hearing loss, effective August 10, 
1998 and assigned noncompensable evaluation for bilateral 
hearing loss.  This represents a full grant of the benefit 
sought on appeal and that issue is no longer in appellate 
status.  Consequently, the only issue that remains for 
consideration by the Board at this time is entitlement to 
service connection for a skin disability, to include tinea 
pedis, due to exposure to Agent Orange.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  The veteran has not been diagnosed with a skin disability 
that is presumed to be caused by Agent Orange.  

4.  The competent medical evidence does not tend to show that 
the veteran's currently diagnosed skin disability is related 
to his military service and continuity of symptomatology has 
not been demonstrated.  


CONCLUSION OF LAW

A skin disability, to include tinea pedis, was not incurred 
in or aggravated by active service, and may not be presumed 
to be due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in April 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for a skin disability.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In the present case, the veteran's 
claim was initially adjudicated prior to the enactment of the 
VCAA, and the VCAA notice letter was not sent until April 
2004.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error, and 
VA's duty to notify has been met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports, and VA examination reports.  
The veteran has not identified any pertinent evidence that 
has not been obtained that is necessary to the adjudication 
of the issue addressed in this decision.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  As such, the Board finds that 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of 
direct service connection between exposure and disease 
entails showing that exposure during service actually caused 
the malady which develops years later.  Actual causation 
carries a very difficult burden of proof.  See Combee at 
1042.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In an April 2000 Memorandum from the Commandant of the Marine 
Corp, it was reported that the veteran had been awarded the 
Purple Heart for a wound received in action against the enemy 
on May 14, 1967, in the Republic of Vietnam.  The veteran's 
DD Form 215 confirms the award of the Purple Heart as well as 
the Combat Action Ribbon.  Hence, it has been established 
that the veteran served in the Republic of Vietnam during the 
Vietnam Era and exposure to Agent Orange may be conceded.  38 
C.F.R. § 3.307(a)(6)(iii) (2004).  

The veteran has asserted that he has a skin disability, to 
include tinea pedis, that is due to his military service, 
particularly his exposure to Agent Orange.  As mentioned 
above, 38 C.F.R. § 3.309(e) lists certain diseases for which 
service connection may be presumed due to exposure to 
herbicide agents.  However, tinea pedis is not included in 
that list.  Additionally, it is not shown that the veteran's 
skin disorder has ever been diagnosed as chloracne.  
Consequently, service connection for a skin disability, to 
include tinea pedis, may not be granted on a presumptive 
basis.  See 38 C.F.R. § 3.309 (e).  Since service connection 
may not be allowed on a presumptive basis, the veteran must 
show that the disability was incurred in or aggravated by 
service on a direct basis.  

The veteran's service medical records indicate that he was 
seen in October 1966 for complaints of a rash on his back and 
shoulder areas.  In November 1966, he was seen for complaints 
of a skin rash on his neck and face.  Clinical evaluation 
showed a macular scaling rash over the chest and neck which 
had progressed and was more pruritic.  He stated that he 
believed that he was allergic to something aboard the ship.  
No clinical diagnosis was rendered.  Upon separation 
examination in March 1968, no chronic skin disability was 
found.  It was noted that the veteran had several marks and 
scars on his neck and right elbow and a vaccination scar on 
his upper left arm.  

Upon VA examination in May 1974, examination of the veteran's 
skin was reported to be normal.  

Upon VA Agent Orange examination in July 1998, the veteran 
reported that he was in areas that had been sprayed with 
Agent Orange and he had eaten food that was contaminated by 
Agent Orange while he was serving in Vietnam.  Presently, he 
complained of an "indescript" rash that came and went but 
was usually pruritic in nature.  The rash was usually red and 
raised and covered his chest and upper arm areas.  He also 
suffered from "jungle rot" that irritated his feet with a 
burning, stinging, and cracking sensation.  He also had a 
foul odor associated with his feet.  He used a cream that 
seemed to help.  He stated that both of these conditions had 
begun in the 1970s.  Physical examination showed that there 
was no evidence of rash on the veteran's skin; however, he 
had obvious tinea pedis with associated onychomycosis, 
bilaterally.  There was scaling of the heel area and the 
areas between his toes.  The impression was tinea pedis and 
an indescript rash that was not apparent upon examination.  

A July 1999 VA outpatient treatment report shows that the 
veteran was diagnosed with onychomycosis of the feet.  

A VA hospitalization report indicated that the veteran was an 
in-patient for a PTSD program from December 3, 1999 to 
February 4, 2000.  His medical history included a history of 
jungle rot in Vietnam with recurrent fungal infection of the 
feet and chronic dermatophytosis of the feet, left greater 
than right.  Examination upon admission showed chronic 
dermatophytosis with dry scaling, fissuring, and thickening 
of both soles.  

A June 2000 VA outpatient treatment record indicated that the 
veteran reported a foot condition since he had served in 
Vietnam.  He used antifungal creams and domeboro soaks.  

In a May 2001 VA consultation note, the veteran reported a 
history of a rash all over his body and jungle rot of the 
feet that he believed resulted from his exposure to 
herbicides in Vietnam.  

In private medical record with notations dated in June 2001 
and October 2001, P.A.M., M.D., it was reported that the 
veteran had with tinea versicolor, tinea pedis, and 
onychomycosis.  He had scaling on the plantar areas and 
dystrophy of the toenails.  

In a July 2001 private medical record from C.I.M., M.D., it 
was noted that the veteran had onychomycosis.  

Upon VA examination in October 2002, the veteran reported 
treatment for tinea pedis in the past.  He also had a tinea 
infection in the groin area.  He used Lamisil cream and 
Lamisil tablets.  The condition had largely improved.  The 
rest of a skin review of systems was negative.  The 
assessment was mild to moderately severe tinea pedis and mild 
tinea cruris, both adequately controlled.  

Upon VA examination in January 2003, the veteran reported 
that he had a fungal infection of his toenails and feet that 
began during his tour of duty in Vietnam.  He has had 
episodes of blisters during the summer and intermittent flare 
ups of the disease.  The infection of his toenails never 
cleared.  Clinical evaluation revealed thickened yellow nails 
on the toes, bilaterally; and dry, cracked skin on the soles 
of his feet.  There were no lesions or drainage.  There was 
no other evident rash present.  The impression was tinea 
pedis.  

Upon VA examination in May 2004, the veteran gave a history 
of a rash involving his feet and groin that began in Vietnam.  
Since that time, he has had constant involvement of those 
areas and he developed thickening of his toenails.  Nail 
cultures were positive for trichophytic species.  Clinical 
evaluation revealed that the skin on the head, face, neck, 
back, chest, abdomen and extremities was normal.  There was 
hyper-pigmentation of the proximal inner thighs without any 
evidence of current clinical infection.  There was maceration 
between the toes and moccasin distributions of scaling, 
bilaterally.  All of the toenails were thickened and scaly.  
The diagnoses were bilateral tinea pedis involving no exposed 
skin and involving 5 percent of the total body surface area; 
onychomycosis of the toenails; and post inflammatory hyper-
pigmentation in the crural areas without current tinea 
cruris.  The examiner opined that it was less likely that the 
veteran's current skin problems were related to any clinical 
findings in service.  He reviewed the veteran's service 
medical records and concluded that they were most likely 
describing tinea versicolor, a condition that the veteran 
does not currently have.  Moreover, there was no involvement 
of the feet and the veteran had not presented sufficient 
clinical documentation to conclude that the tinea pedis had 
been present since service.  He also concluded that it was 
less likely to be related to Agent Orange since tinea pedis 
was not a presumptive disease.  

Based on the evidence of record, the Board concludes that 
service connection for a skin disability, including tinea 
pedis, is also not warranted on a direct basis.  The Board 
acknowledges that the veteran was seen for complaints of a 
rash on his chest and neck in service.  Additionally, as a 
combat veteran, his assertions that he experienced jungle rot 
of the feet in Vietnam may be accepted as consistent with the 
circumstances, duties and hardships of his service.  See 
38 U.S.C.A. § 1154(b).  Furthermore, he has submitted medical 
evidence of a current skin disability, tinea pedis.  However, 
upon separation examination in March 1968, no chronic skin 
disability was reported.  In fact, upon VA examination in May 
1974, the veteran's skin was reported to be normal.  The 
first documented diagnosis of tinea pedis was in July 1998.  
Moreover, upon VA examination in May 2004, the examiner 
concluded that the veteran's currently diagnosed skin 
disability was not related to the rash he sustained in 
service, and there was no clinical records documenting the 
presence of tinea pedis from since his discharge from 
service.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his currently 
diagnosed skin disability and his military service, including 
exposure to Agent Orange, the Board notes that, as a lay 
person, he is not capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion is not sufficient to base an award of service 
connection.  

The Board concludes that the preponderance of the evidence is 
against a finding that a skin disability, to include tinea 
pedis, was caused by exposure to Agent Orange in service; 
continuity of symptomatology has not been sufficiently 
demonstrated; the veteran was not diagnosed with chloracne; 
and there is no medical opinion showing that the currently 
diagnosed skin disability is related to any other incident or 
aspect of the veteran's active military service.  
Accordingly, the claim for service connection for a skin 
disability, to include tinea pedis, including due to exposure 
to Agent Orange, must be denied.  See Gilbert, supra.  


ORDER

Service connection for a skin disability, to include tinea 
pedis, including due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


